I concur in the result of the opinion of Mr. Justice Cothran on the ground that I do not think there was any evidence favorable to the plaintiff's cause of action that the refrigerator was in good condition at the time of its delivery to the railroad company in Atlanta, Ga., as for some time prior to that delivery, the refrigerator was not in the hands of the delivering carrier, or of any of its connecting carriers. The damage to the refrigerator may have occurred between its receipt in Atlanta and the time of its delivery to the appellant, the delivering carrier. It was incumbent upon the plaintiff, as I understand the law, to show, under the circumstances, that a shipment of this kind was in good condition at the time of its delivery to the carrier, defendant.
MR. JUSTICE STABLER concurs.